DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 13 recites the limitation “switching the light source to operate in a normal illumination mode or a SAD treatment mode” in lines 14-15. The scope of the limitation that the light source is operated in a normal illumination mode cannot be determined from the claim language or the specification. Thus, this limitation renders claims 13-16 indefinite.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jou, Pub. No. U.S. 2012/0319593.
Jou discloses a lighting device and methods of use for inhibiting melatonin secretion (see the abstract, and Pars. 0004-0007, 0010), comprising: providing a plurality of light sources 131 emitting  a visible light, which encompasses the wavelength range between 581nm and 590nm (see Fig. 2A and Pars. 0006, 0010, 0014); and controlling the light source to emit an illumination light (see Par. 0031), letting the illumination light function as an melatonin secretion inhibitor by guiding the illumination light to irradiate a seasonal affective disorder (SAD) patient.
Regarding claim 3, the light source are configured to provide visible light in the wavelength range between 450 nm -750 (see Pars. 0006, 0061). 
Note: in this Office Action, the plurality of the light sources are treated as individual light source (e.g., at least one first light source, a second light source, and third light source), each emitting light in the visible range.  Hence, the examiner takes the position that Jou anticipates the claimed invention as broadly as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jou in view of van de Ven, Pub. No. U.S. 2016/0286616.
Jou, described above, teaches a drive unit configured to adjust the intensity of illumination light (see Par. 0053), but does not teach the intensity of the illumination light or maximum color temperature of the emitted light as claimed. van de Ven discloses comprising a plurality of controllable illumination light sources adapted to provide desired effects including melatonin secretion (see Pars. 0001, 0083). van de Van further teaches that, to inhibit melatonin secretion, the illumination light sources provide emission of very low intensity with a very low color temperature below 1500K (see Par. 0083). Thus, it would have been obvious to one of ordinary skill in the art, before the effective failing date of the claimed invention, to modify Jou in view of van de Ve to use illumination light with a very low intensity and a very low color temperature to suppress melatonin secretion as taught by van de Ve. The use of low intensity light to inhibit melatonin secretion is well known in the art.
Conclusion
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
February 26, 2022